United States Court of Appeals


                     FOR THE DISTRICT OF COLUMBIA CIRCUIT


Argued February 2, 1998                                   Decided April 14, 1998 


                                 No. 97-1255


                       Electronic Engineering Company, 

                                  Appellant


                                      v.


                     Federal Communications Commission, 

                                   Appellee


                            PageMart II, Inc. and 

                Personal Communications Industry Association, 

                                 Intervenors


                          Appeal of an Order of the 

                      Federal Communications Commission


     Timothy E. Welch argued the cause and filed the briefs for 
appellant.

     Roberta L. Cook, Counsel, Federal Communications Com-
mission, argued the cause for appellee, with whom Christo-



pher J. Wright, General Counsel, and Daniel M. Armstrong, 
Associate General Counsel, were on the brief.  John E. Ingle, 
Deputy Associate General Counsel, entered an appearance.

     David E. Weisman and Alan S. Tilles were on the brief for 
intervenor Personal Communications Industry Association, 
Ltd.

     Before:  Sentelle, Tatel and Garland, Circuit Judges.

     Opinion for the court filed by Circuit Judge Sentelle.

     Sentelle, Circuit Judge:  Electronic Engineering Compa-
ny ("EEC") appeals a decision of the Federal Communica-
tions Commission allowing PageMart II, Inc. ("PageMart") to 
use private paging frequency 929.7625 MHz on an exclusive 
nationwide basis.  EEC argues that the Commission should 
have dismissed PageMart's applications because the Personal 
Communication Industry Association ("PCIA"), the frequency 
coordinator for 900 MHz paging frequencies, unlawfully al-
tered the frequency requested in PageMart's applications and 
submitted the amended applications to the Commission with-
out obtaining additional signatures from PageMart.  The 
Commission, interpreting its own rules, determined that fre-
quency coordinators have the authority to alter a frequency 
request on an application before filing it with the Commission, 
provided that they act with the consent of the applicant.  
Because we conclude that the Commission's interpretation 
was neither plainly erroneous nor inconsistent with the rules, 
we affirm.

                                      I.


     An applicant seeking to provide private land mobile radio 
services must obtain a frequency recommendation from a 
private organization known as a "frequency coordinator."  A 
frequency coordinator, as defined by the FCC's rules govern-
ing private land mobile radio services, is simply an "entity or 
organization that has been certified by the Commission to 
recommend frequencies for use by licensees...."  47 C.F.R. 
s 90.7 (1994).  Frequency coordinators were formed decades 
ago in response to FCC rules requiring that channels be used 



on a shared basis, and requiring that users and applicants 
cooperate in the selection and use of the frequencies to 
minimize interference.  See In re Frequency Coordination in 
the Private Land Mobile Radio Services, 103 F.C.C.2d 1093, 
1095 (1986) ("Report and Order").  To facilitate this process, 
interested parties organized frequency coordinating commit-
tees, which were comprised of entities using their services so 
that the recommendations would be both knowledgeable and 
impartial.  Id.

     The FCC formally recognized the role that frequency coor-
dinators play in the selection process in 1958.  The Commis-
sion first adopted rules simply providing that applicants could 
obtain frequency recommendations from these committees, 
and that the Commission would consider their recommenda-
tions when making assignment decisions.  In re Amendment 
of Part 11, Rules Governing the Industrial Radio Services, 
To Delete, Modify and Create Services and To Effect Changes 
in the Availability of Frequencies, First Report and Order, 
23 Fed. Reg. 4784 (1958).  In 1969, the Commission issued a 
Memorandum Opinion and Order that further clarified the 
role of frequency coordinators.  The order makes clear, 
among other things, that a frequency coordinator must not 
discriminate between members and non-members, and that a 
coordinator's recommendation is not binding on either the 
applicant or the Commission.  In re Amendment of Section 
91.8(a)(2) and (a)(3) of the Commission's Rules Relating to 
Frequency Coordination in the Industrial Radio Service, 16 
F.C.C.2d 299, 305-06 (1969).

     In 1982, Congress amended the Communications Act and 
affirmed the FCC's authority to use frequency coordinators in 
the spectrum management process.  47 U.S.C. s 332(b)(1).  
The Commission subsequently revised its rules to improve 
the quality and efficiency of frequency selections.  The 
amended rules provide that all applicants for private land 
mobile licenses that require frequency coordination must send 
their applications to the certified frequency coordinator.  47 
C.F.R. ss 1.912(b), 90.127(a).  The coordinator is then re-
quired to perform appropriate coordination services.  Id.  
The rules make clear that each application for frequencies in 



the 929-930 MHz band, the band at issue in this case, must 
include a "statement from the coordinator recommending the 
most appropriate frequency."  47 C.F.R. s 90.175(c).  The 
frequency coordinator then forwards the application along 
with the frequency recommendation to the Commission for 
evaluation and decision.  47 C.F.R. ss 1.912(b), 90.127(a).

     The Report and Order that announced the new rules 
further elaborated upon the frequency coordination process.  
An applicant must send its completed application to the 
certified frequency coordinator (a single coordinator is certi-
fied for each service), rather than to the Commission.  103 
F.C.C.2d at 1100, 1104-05.  When submitting materials, the 
applicant can either request a particular frequency, or leave 
the selection of the frequency entirely to the coordinator.  Id. 
at 1096-97, 1147.  An applicant that requests a particular 
frequency must submit a technical justification for that fre-
quency along with the application.  Id. at 1147.  Upon receiv-
ing the applications, the frequency coordinator is required to 
process the submissions in the order of receipt.  Id. at 1104, 
1119.  The coordinator checks each application for "complete-
ness, accuracy, and compliance with the Commission's rules."  
Id. at 1100.  If the coordinator encounters an application that 
is incomplete or contains minor errors, the coordinator is 
authorized to make the necessary corrections with the appli-
cant's approval.  Id. at 1147.  After reviewing the application, 
the coordinator evaluates the channel availability and identi-
fies the most suitable frequency for that particular applicant.  
Id. at 1100, 1119.  The coordinator then files the application, 
along with the frequency recommendation, directly with the 
Commission.  Id. at 1100, 1104-05.  If the coordinator dis-
agrees with the frequency requested by the applicant, and if 
the applicant disapproves of the coordinator's recommenda-
tion, the coordinator must submit the application, the techni-
cal submission, the coordinator's written reasons for rejection, 
and the alternate frequency recommendation to the Commis-
sion.  Id. at 1147-48.

     All private paging systems were assigned on a shared basis 
until 1993, when the Commission amended its rules governing 
the 929-930 MHz band to grant channel exclusivity to quali-



fied local, regional, and national paging systems.1  Under the 
amended rules, incumbent systems had the first chance to 
obtain exclusivity rights.  Incumbents were allowed thirty 
days from the date of the order to submit a request for 
exclusivity to PCIA (formerly known as the National Associa-
tion of Business and Educational Radio, Inc., or "NABER"), 
the frequency coordinator for the 900 MHz private paging 
systems.  Upon receipt of the requests, PCIA was required 
to review the submissions and then forward requests that 
satisfied the exclusivity criteria to the Commission for review 
and approval.  Incumbent systems that satisfied the criteria 
would have exclusivity rights with respect to their existing 
authorizations as of the effective date of the rules.  After the 
thirty-day transition period, PCIA would begin to process 
applications for exclusive licenses on a first-come, first-served 
basis, regardless of whether the applicant was an incumbent 
or a new entrant.  However, all incumbents, regardless of 
whether they qualified for exclusivity, would be grandfa-
thered with respect to their existing systems, so that no 
incumbent would have to relocate, change frequencies, or 
otherwise curtail previously authorized construction or opera-
tions.

     On February 21, 1994, after the transition period had 
expired, PageMart submitted applications to PCIA for over 
three hundred sites, a sufficient number to qualify for an 
exclusive nationwide paging system.  PageMart specifically 
requested to use frequency 929.4875 MHz.  Over the next few 
months, PageMart submitted additional applications, request-
ing a total of 429 sites on the 929.4875 MHz frequency.  On 
March 15, 1994, PCIA received PageMart's request for na-
tionwide exclusivity on frequency 929.4875 MHz for the sites 

__________
     1  In re Amendment of the Commission's Rules To Provide 
Channel Exclusivity To Qualified Private Paging Systems at 929-
930 MHz, 8 F.C.C.R. 8318 (1993).  The Commission has recently 
abandoned its exclusivity rules and implemented a new geographic 
licensing system.  In re Revision of Part 22 and Part 90 of the 
Commission's Rules To Facilitate Future Development of Paging 
Systems, 12 F.C.C.R. 2732 (1997).  That rule change, however, has 
no bearing on the Commission's decision in this particular case.



requested in previous applications.  That same day, PCIA 
also received applications from EEC that sought to expand its 
existing system on 929.7625 MHz by twelve sites.  Although 
EEC's existing system of thirty-eight sites had been eligible 
for local exclusivity during the transition period, EEC did not 
submit a request for exclusivity during that period of time.  
Indeed, EEC did not submit a request for exclusivity until 
October 17, 1994.

     In May of 1994, PCIA began to evaluate the applications 
that PageMart had submitted the previous February.  PCIA 
determined that the 929.4875 MHz frequency could not be 
coordinated on an exclusive nationwide basis because it had 
already been assigned to three exclusive regional systems.  
PCIA ultimately decided that 929.7625 MHz was the most 
appropriate frequency for use by PageMart on a national 
exclusive basis, because there were only a few exclusive local 
systems on that channel, and because no other channel was 
entirely clear and available for nationwide exclusive use.  
With PageMart's consent, PCIA crossed out the frequency 
requested in PageMart's applications and exclusivity request 
and inserted frequency 929.7625 MHz.  PCIA then filed 
PageMart's applications with the Commission.

     A few weeks later, PCIA reached EEC's applications in the 
queue and considered its request for expanded usage of the 
929.7625 MHz frequency.  PCIA concluded that it could not 
approve EEC's request because it had already recommended 
PageMart's use of that frequency on an exclusive nationwide 
basis.  As a result, EEC could continue to operate its existing 
sites on the 929.7625 MHz frequency on a grandfathered 
basis, but could not expand its use of that frequency if the 
FCC approved PageMart's applications.

     EEC eventually filed a petition with the Licensing Division 
of the FCC's Wireless Telecommunications Bureau, seeking 
dismissal of PageMart's request for nationwide exclusivity 
because of alleged procedural irregularities.  EEC objected 
to the fact that "an unidentified party has crossed out Page-
Mart II, Inc.'s typewritten request for '929.4875 ' MHz and 
pencilled in '929.7625' " on PageMart's exclusivity request and 



on its applications.  EEC contended that serious issues were 
raised concerning who changed PageMart's materials and 
when.  PageMart responded that the frequency coordinator 
had made the changes before forwarding PageMart's applica-
tions to the Commission.  PageMart further declared that 
PCIA had simply processed the applications in the order of 
receipt and had recommended that PageMart be allowed to 
use 929.7625 MHz.  EEC replied that frequency coordinators 
lack the authority to alter applications or exclusivity requests, 
and also alleged that PCIA had shown unfair favoritism to 
PageMart.  By a letter order, the Bureau's Land Mobile 
Division concluded that PCIA's handling of PageMart's appli-
cations was consistent with 47 C.F.R. s 90.175, even though 
the rule does not "provide specific procedures for amending 
applications while pending coordination."

     EEC filed an Application for Review with the Commission.  
EEC once again argued that PCIA had no authority to alter 
PageMart's applications without obtaining additional signa-
tures, and that PCIA had shown improper favoritism to 
PageMart.  The Commission concluded that PCIA's actions 
were consistent with its obligations as a frequency coordina-
tor and accordingly denied review.  In re Electrical Engi-
neering Co. and PageMart II, Inc. Requests for Exclusivity 
on 929.7625 MHz, 12 F.C.C.R. 3819 (1997) ("Denial Order").  
The Commission first concluded that PCIA acted within its 
authority when it changed the frequency requested on Page-
Mart's applications.  The Commission ruled that a frequency 
coordinator's authority to alter application materials derives 
from its duty to select the most appropriate frequency for 
each particular applicant.  The Commission further concluded 
that there was no basis in the record to support the allegation 
that the applications submitted by PageMart and EEC re-
ceived disparate treatment by PCIA.  Id. at 3821-22.

     EEC filed a timely appeal in this court.

                                     II.


     EEC challenges the Commission's decision under section 
706(2)(A) of the Administrative Procedure Act, which requires 



us to hold unlawful and set aside any agency action that is 
"arbitrary, capricious, an abuse of discretion, or otherwise not 
in accordance with law."  5 U.S.C. s 706(2)(A).  To prevail on 
its claim, EEC must overcome the highly deferential standard 
of review that we accord to an agency's interpretation of its 
own rules.  Bluestone Energy Design, Inc. v. FERC, 74 F.3d
1288, 1292 (D.C. Cir. 1996).  Provided that it does not violate 
the Constitution or a federal statute, the agency's interpreta-
tion is entitled to controlling weight "unless it is plainly 
erroneous or inconsistent with the regulation."  Stinson v. 
United States, 508 U.S. 36, 45 (1993) (internal punctuation 
and citation omitted).  We conclude that the Commission's 
decision easily survives this deferential standard of review.

                                      A.


     We begin with EEC's claim that PCIA had no authority to 
alter PageMart's applications and submit materials to the 
Commission without obtaining additional signatures from a 
PageMart representative.

     EEC first makes an argument based on the authority of 
frequency coordinators to correct clerical errors in applica-
tions.  The Commission's 1986 Report and Order recognized 
that frequency coordinators have the power to correct minor 
errors in an application before forwarding it to the Commis-
sion:  "In cases where the application submitted to the coordi-
nator is incomplete or if there is an obvious error, we are 
allowing the coordinator to make the necessary corrections 
provided that applicant approval is obtained.  Again, we 
believe allowing the coordinator to make minor changes will 
speed up the overall licensing process."  103 F.C.C.2d at 
1147.  EEC argues that PageMart's original request for the 
929.4875 MHz frequency was not the sort of "obvious" error 
that frequency coordinators have the authority to "correct."  
Rather, EEC continues, PageMart's selection of 929.4875 
MHz was a deliberate act, as evidenced by the consistent 
reference to this frequency in its applications and in its 
nationwide exclusivity request.  EEC contends that the Com-
mission, by approving PCIA's changes even though they did 



more than correct minor errors, effectively transformed the 
coordinators' limited authority into an all-inclusive amending 
power that extends to even the most substantive changes to 
an application.

     The simple answer to EEC's objection is that PCIA did not 
make those changes pursuant to its authority to correct 
clerical errors.  Frequency coordinators perform a variety of 
functions in the spectrum management process.  Correcting 
clerical errors is one of those functions, but so is the selection 
of the most appropriate frequency for use by each particular 
applicant.  47 C.F.R. s 90.175(c);  103 F.C.C.2d at 1100.  
PCIA made changes to PageMart's applications as part of its 
responsibility to select the most appropriate frequency.  
PCIA determined that the 929.4875 MHz frequency would not 
be suitable for use by PageMart because other systems were 
operating on an exclusive regional basis on that channel.  
PCIA decided that the 929.7625 MHz frequency was the 
appropriate frequency for PageMart, and made changes to its 
applications only after receiving PageMart's consent to do so.  
While it may be the case that a coordinator does not have 
unlimited power to correct application errors, PCIA did not 
purport to correct errors in PageMart's applications, but 
rather carried out its responsibility to select the most appro-
priate frequency for this particular applicant.

     EEC also faults the Commission for relying on the silence 
of its rules as a basis for concluding that PCIA acted within 
its authority as a frequency coordinator.  EEC draws special 
attention to the following passage in the Commission's order:

     Rule 90.175(c) provides no specific instructions for han-
     dling changes to applications while pending coordination, 
     and allows the frequency coordinator to recommend the 
     most appropriate frequency.  Other rule sections cover 
     the execution of applications and amendments of applica-
     tions before the Commission.  Rule 90.175(c), however, 
     does not explicitly incorporate those rule sections in 
     connection with changes made to a proposal during pre-
     filing procedures while still before the coordinator.  
     Thus, absent evidence that the changes made were with-



     out authority of the applicant, or were made subsequent 
     to the frequency coordinator's submission of the applica-
     tions to the Commission, PageMart's applications and 
     related exclusivity request for use of 929.7625 MHz were 
     properly accepted for filing.

12 F.C.C.R. at 3821-22.  In EEC's view, the silence of Rule 
90.175(c) must be construed as a denial, not a grant, of power 
to frequency coordinators such as PCIA.  Absent express 
authorization from the rules, EEC argues, coordinators lack 
the authority to amend applications and send them directly to 
the Commission.  We disagree.

     The Commission's reasoning in the Denial Order is quite 
clear.  As the Commission explained, rule 90.175(c) provides 
that applications for frequencies in the 929-930 MHz band 
must include a "statement from the coordinator recommend-
ing the most appropriate frequency," but does not specify 
how the coordinator is to proceed when making its recom-
mendation.  47 C.F.R. s 90.175(c).  Nor does the rule else-
where outline specific procedures that a frequency coordina-
tor must follow when making changes to applications before 
they are filed with the Commission.  Even the Commission's 
1986 Report and Order does not speak directly to the ques-
tion at hand.  The Report and Order does explain how the 
coordinator is to proceed in one specific circumstance:  if the 
coordinator disagrees with an applicant's frequency request, 
and if the applicant wants to pursue its request with the 
Commission, the coordinator is required to forward the appli-
cation, the technical submission, the coordinator's written 
reasons for rejection, and the alternate frequency recommen-
dation to the Commission.  103 F.C.C.2d at 1147-48.  The 
Report and Order does not, however, specify how the coordi-
nator is to proceed if the applicant agrees that the frequency 
selected by the coordinator is preferable to the frequency 
originally requested by the applicant.

     After acknowledging that the rules do not speak directly to 
the question, the Commission returned to the basic require-
ment that coordinators recommend the "most appropriate 
frequency" for each particular applicant.  47 C.F.R. 



s 90.175(c).  The Commission ultimately decided that altering 
a frequency request on an application was an acceptable way 
to make a frequency recommendation, provided that the 
applicant approves the changes in advance of filing the appli-
cations with the Commission.  12 F.C.C.R. at 3821-22.  We 
conclude that the Commission's interpretation was neither 
"plainly erroneous" nor "inconsistent with the regulation."  
Stinson, 508 U.S. at 45.  The rules require coordinators to 
make frequency recommendations, but do not specify how 
they are to proceed in every conceivable circumstance.  The 
Commission's reading gave content to these open-ended pro-
visions without compromising any other requirements in the 
rules.  EEC has presented us with no reason to conclude that 
a coordinator's duty to "recommend[ ] the most appropriate 
frequency" cannot be performed by making changes directly 
to application materials.  47 C.F.R. s 90.175(c).  Accordingly, 
we defer to the Commission's interpretation that a coordina-
tor may recommend a frequency by making changes to an 
application, with the applicant's consent, before forwarding 
the materials to the Commission.

     Equally unavailing is EEC's argument that a frequency 
coordinator cannot alter an application without obtaining an 
additional signature from the applicant.  EEC cites to a 
number of provisions in the rules that purportedly required 
PCIA to return PageMart's applications and exclusivity re-
quest for additional signatures.  For example, EEC draws 
our attention to section 90.131(a), which provides that "[e]ach 
amendment to an application shall be signed and submitted in 
the same manner as required for the original application."  47 
C.F.R. s 90.131(a);  see also ss 1.743(a), 1.913(a).  EEC also 
cites to a few cases before the Commission in which the FCC 
mentioned a signature requirement.  See, e.g., R & L Broad-
casters, 8 F.C.C.R. 7031, 7032 (1993);  WMOZ, Inc., 36 F.C.C. 
202, 218 (1964).  In EEC's view, a change in frequency 
constitutes an amendment to the original application, and 
thus requires the coordinator to obtain an additional signa-
ture before forwarding the amended application to the Com-
mission.



     None of the rules cited by EEC requires frequency coordi-
nators to jump through this additional procedural hoop.  As 
the Commission explained, the rules relied upon by EEC 
govern amendments to applications that have been filed with 
the Commission.  12 F.C.C.R. at 3821.  Frequency coordina-
tion, however, is clearly a pre-filing procedure.  Frequency 
coordinators are to file the applications directly with the 
Commission after they have performed "appropriate frequen-
cy coordination."  47 C.F.R. ss 1.912(b), 90.127(a);  103 
F.C.C.2d at 1104-05.  Contrary to EEC's assumption, appli-
cations are not considered to be filed with the Commission 
when they are received by the coordinator, but only when 
they are received by the Commission at its designated loca-
tion.  47 C.F.R. s 1.7 (1997).  At the time that it altered 
PageMart's applications, PCIA obviously had not filed the 
applications with the Commission, and thus PCIA was not 
bound by rules that govern post-filing amendments.

     The cases cited by EEC are off the mark.  Two of the 
cases, like the rules cited by EEC, concerned amendments to 
applications already filed with the Commission.  R & L 
Broadcasters, 8 F.C.C.R. at 7032;  CSJ Investments, Inc., 5 
F.C.C.R. 3741, 3742 (Rev. Bd. 1990).  Two others involved 
applicants who attested to the contents of their applications 
even though the applications were not complete at that time.  
Johnston Broadcasting Co. v. FCC, 175 F.2d 351, 354 (D.C. 
Cir. 1949);  WMOZ, Inc., 36 F.C.C. 201, 218 (1964).  The last 
case cited by EEC discussed whether it was proper to dismiss 
applications containing only facsimile signatures instead of 
handwritten signatures.  SBM Communications, Inc., 7 
F.C.C.R. 3436, 3436 (1992).  Not only did none of these cases 
purport to discuss whether frequency coordinators are re-
quired to obtain additional signatures from applicants when 
making changes to applications, none of them involved fre-
quency coordinators at all.

     Moreover, the 1986 Report and Order undermines the 
notion that frequency coordinators must obtain additional 
signatures.  The Order requires frequency coordinators to 
forward applications directly to the Commission, but makes 
no mention of returning material to applicants to gain approv-



al of their frequency recommendations.  103 F.C.C.2d at 
1104-05.  Indeed, the Commission initially proposed that a 
coordinator return an application if it disagrees with a re-
quest for a specific frequency, but ultimately decided against 
this proposal in its final rules.  See Frequency Coordination 
in the Private Land Mobile Radio Services, 49 Fed. Reg. 
45454, 45457 (proposed Nov. 16, 1984);  103 F.C.C.2d at 1100, 
1147-48.  Even more illuminating is the procedure for han-
dling applications that do not request any particular frequen-
cy.  The Report and Order makes clear that applicants are 
free to request a specific frequency, but are under no obli-
gation to do so.  103 F.C.C.2d at 1096-97, 1147.  The rules 
contemplate, in other words, that some applicants will send 
their materials to frequency coordinators with blank frequen-
cy requests.  Frequency coordinators, consistent with their 
obligation to recommend the most appropriate frequency, fill 
in the blank frequency requests and forward the applications 
directly to the Commission for review and approval.  The 
Commission accepts such applications for filing, even though 
the applicant did not request any particular frequency, and 
even though the coordinator inserted a frequency in the 
applicant's materials without obtaining an additional signa-
ture.  If a frequency coordinator can fill in a blank frequency 
request without an additional signature, we see no reason 
why an additional signature would be required if the coordi-
nator, acting with the consent of the applicant, changes the 
frequency request in an applicant's materials before forward-
ing the application to the Commission.

     Finally, EEC argues that PageMart's applications must be 
considered untimely vis-a-vis EEC's applications for 929.7625 
MHz even though PageMart submitted applications to PCIA 
before EEC submitted its applications.  The basis for this 
argument is a rule providing that an application that is 
"substantially amended" will be considered newly filed as of 
the date of the filing of the amendment.  47 C.F.R. 
s 1.918(b);  see also 47 C.F.R. s 90.165(d)(1) (1997).  EEC 
cites to a number of scattered provisions, many of which do 
not involve private radio services, to make the point that a 
change in frequency constitutes a substantial amendment to 



an application.  See 47 C.F.R. ss 1.962(c)(1), 73.3571(a)(1), 
73.3572(a)(1)(i), 73.3573(a)(1), 74.911(a)(1), 74.1233(a)(1);  see 
also ss 22.123(e)(6), 90.164(a), 90.165(d) (1997).  EEC con-
cludes from these provisions that PCIA's changes to Page-
Mart's applications amounted to substantial amendments, 
which moved PageMart's applications to the end of the queue 
and thus behind the application submitted by EEC.

     Like the argument about the signature requirement, this 
argument fails because the rules cited by EEC apply to 
applications that have been filed with the Commission.  See, 
e.g., 47 C.F.R. s 1.962(c) (referring to a "substantial amend-
ment of an application on file" ) (emphasis added).  Nothing 
in rule 90.175, which outlines the requirements for frequency 
coordination, gives any indication that the Commission incor-
porated these provisions and imposed such procedural stric-
tures on frequency coordinators.  47 C.F.R. s 90.175.  More-
over, the logical consequence of EEC's argument would be to 
move an application to the end of the queue whenever the 
applicant agrees that the frequency selected by the coordina-
tor is preferable to the frequency originally requested by the 
applicant.  This cumbersome result would seem to be in 
tension with the more specific mandate that frequency coordi-
nators process applications "in order of receipt."  103 
F.C.C.2d 1104, 1119.  Furthermore, various parts of the 
Report and Order mention the need to give frequency coordi-
nators flexibility in carrying out their coordination responsi-
bilities.  103 F.C.C.2d at 1109, 1115.  Absent an express 
provision in the rules, there would seem to be little reason to 
encumber the coordinator's task by requiring it to move to 
the end of the queue applications that the coordinator has 
already considered.  In sum, the Commission did not err 
when it concluded that the provisions cited by EEC did not 
require PCIA to move PageMart's applications to the end of 
the queue.

                                      B.


     EEC next charges that PCIA violated the Commission's 
rules requiring coordinators to handle applications in a non-



discriminatory manner by affording disparate treatment to 
the EEC and PageMart applications.  103 F.C.C.2d 1101-02.  
EEC contends that PCIA went the extra mile for PageMart 
when coordinating its applications, but failed to provide even 
basic assistance to EEC.  EEC asserts, for example, that 
PCIA recommended an alternative frequency to PageMart 
when 929.4875 MHz was unavailable but made no similar 
efforts on behalf of EEC.  EEC faults the Commission for 
returning its applications without even searching for an alter-
native frequency.  EEC also complains that PCIA delayed 
processing its applications, failed to explain the reason for the 
delay, and did not inform EEC why its applications could not 
be coordinated as requested.  EEC speculates that PageMart 
received favorable treatment because PageMart, unlike EEC, 
is a member of PCIA and pays significant membership and 
coordination fees to the organization.

     EEC's depiction of the facts does not square with the 
record, which reveals that PCIA processed the applications in 
full compliance with the Commission's rules.  PCIA, like all 
frequency coordinators, had a duty to process the applications 
in the order of receipt.  103 F.C.C.2d at 1100, 1104, 1119.  
PageMart's applications arrived almost a month before 
EEC's applications, so PCIA naturally considered PageMart's 
applications first.  PCIA determined that the frequency re-
quested by PageMart would not be suitable for nationwide 
exclusive use because several regional systems already oper-
ated on that channel on an exclusive basis.  PCIA recom-
mended an alternative frequency, 929.7625 MHz, for use by 
PageMart because there were only a few exclusive local 
systems on that frequency and because no other channel was 
entirely clear and available for nationwide use.  With Page-
Mart's approval, PCIA crossed out the frequency requested 
by PageMart and inserted a request for 929.7625 MHz, then 
filed the applications with the Commission.

     When it reached EEC's applications in the queue, PCIA 
could not approve the request for expanded usage of 929.7625 
MHz because it had already sanctioned PageMart's use of 
that channel on an exclusive nationwide basis.  PCIA prompt-
ly notified EEC that it could not expand its system on 



929.7625 MHz due to the assignment of that channel to 
PageMart.  EEC responded by asking PCIA to hold its 
applications while it attempted to obtain a co-channel concur-
rence agreement with PageMart.  PCIA returned EEC's 
applications only after two months had elapsed without re-
ceiving any update from EEC regarding the status of its 
applications.  In sum, the record reveals that the process 
worked precisely the way that it is intended to operate:  the 
frequency coordinator processed the applications on a first-
come, first-served basis, gave expeditious review to the appli-
cations, and informed the applicants of the status of their 
submissions in a prompt manner.  PCIA cannot be faulted for 
failing to recommend an alternative frequency to EEC, given 
EEC's request to put the applications on hold while it negoti-
ated a deal with PageMart.  There is simply nothing in the 
record to support EEC's allegation that PCIA breached its 
duty to process applications with "total impartiality."  103 
F.C.C.2d at 1101.

                                      C.


     Finally, EEC criticizes the Commission for failing to ex-
plain why 929.7625 MHz was the most appropriate frequency 
for use by PageMart.  EEC points out that the Denial Order 
only briefly mentioned the coordinator's reasons for recom-
mending 929.7625 MHz:  "PCIA ultimately determined that 
the best choice for PageMart's nationwide system would be 
929.7625 MHz because there were only a handful of exclusive 
local systems on that channel, and there were no alternative 
totally clear channels available."  12 F.C.C.R. at 3820.  EEC 
contends that the Commission did not engage in reasoned 
decisionmaking because it offered an inadequate justification 
for the selection of this particular frequency.  However, EEC 
did not contest the frequency selected by PCIA in its argu-
ments before the Commission, which helps to explain why the 
Commission gave this issue only brief attention in its Denial 
Order.  EEC also neglected to file a petition for reconsidera-
tion of the FCC's order to challenge the selection of this 
particular frequency.  Under applicable law, we have no 
authority to address the merits of an allegation of error that 



EEC failed to raise in the proceedings before the Commis-
sion.  47 U.S.C. s 405(a);  American Tel. & Tel. Co. v. FCC, 
974 F.2d 1351, 1354 (D.C. Cir. 1992) ("We have construed this 
section as codifying the exhaustion of administrative remedies 
doctrine, which requires complainants, before coming to 
court, to give the FCC a fair opportunity to pass on a legal or 
factual argument.") (internal punctuation and citation omit-
ted).

                                     III.


     For the reasons set forth above, the decision of the Com-
mission is affirmed.